     Case 2:20-cv-00561 Document 22 Filed 01/13/21 Page 1 of 4 PageID #: 220

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


WILLIAM ALLEN MEANS

                             Plaintiff,

v.                                               CIVIL ACTION NO. 2:20-cv-00561

E.M. PETERSON, et al.,

                             Defendants.



                                           ORDER

          Pending before the court is Plaintiff’s Motion for Leave to File Amended

Complaint. [ECF No. 20]. Defendants have responded. [ECF No. 21]. The Reply

deadline has passed, and this Motion is ripe for decision. For the following reasons,

Plaintiff’s Motion is DENIED.

     I.      Background

          Plaintiff filed the original Complaint on August 25, 2020, alleging five counts

against Defendants. [ECF No. 1]. In Count I, Plaintiff alleges negligence, gross

negligence, and reckless disregard in the operation of a motor vehicle against

Defendants Peterson and the City of South Charleston. Id. at ¶¶ 21–27. In Count II,

Plaintiff alleges the use of excessive force in violation of the United States

Constitution and the West Virginia Constitution against Defendants Peterson and

Harvey. Id. at ¶¶ 28–34. In Count III, Plaintiff alleges a Section 1983 claim against

Defendant City of South Charleston. Id. at ¶¶ 35–38. In Count IV, Plaintiff requests

injunctive relief requiring Defendant City of South Charleston to “provide for the
    Case 2:20-cv-00561 Document 22 Filed 01/13/21 Page 2 of 4 PageID #: 221

video-recording of all police encounters with suspects and other civilians where there

exists a potential for apprehension or misapprehension.” Id. at ¶¶ at 39–41.

         In response to Defendants’ Motion to Dismiss [ECF No. 10], I dismissed several

of those claims. In my Memorandum Order and Opinion [ECF No. 16] I dismissed all

negligence claims against the City of South Charleston and the negligence claim

against Defendant Peterson, I dismissed the § 1983 claim against the City of South

Charleston, and I dismissed Plaintiff’s claim for Injunctive and Declaratory relief.

[ECF No. 16, at 19–20].

         Plaintiff then filed the Motion at issue here, seeking leave to amend the

complaint “to add additional factual allegations related to [Plaintiff’s] injuries.” [ECF

No. 20, at 2]. Plaintiff attached the Proposed Amended Complaint that he intends to

file if his Motion is granted. [ECF No. 20, Ex-A]. Defendants responded in opposition,

noting that “Plaintiff seeks to re-plead the same counts contained in Plaintiff’s

original Complaint, including claims dismissed by the Court’s Memorandum Opinion

and Order. Plaintiff also apparently seeks to assert a class action, but only mentions

class certification in Plaintiff’s “Prayer for Relief” section.” [ECF No. 21, at 2].

   II.      Discussion

         Rule 15(a) of the Federal Rules of Civil Procedure provides that 21 days after

serving a complaint, “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave. The court should freely give leave when justice

so requires.” Rule 15(a)’s liberal standard requires the court to analyze the “bad faith

of the party seeking to interpose an amendment and the prejudice to the opposing

party.” Marcum v. Zimmer, 163 F.R.D. 250, 254 (quoting Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)). Under Rule 15, “[t]he court

                                             2
   Case 2:20-cv-00561 Document 22 Filed 01/13/21 Page 3 of 4 PageID #: 222

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a). Such “leave

to amend a pleading should be denied only when the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the moving party, or the

amendment would be futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th

Cir. 1986). “For example, if an amended complaint would not survive a motion to

dismiss for failure to state a claim, it is properly denied for frivolity.” Miller v.

Maryland Dep’t of Nat. Resources, 813 F. App’x 869, 880 (4th Cir. 2020) (citing U.S.

ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008)).

      Here, Plaintiff’s Proposed Amended Complaint does not meet the lenient

standard established by Rule 15. First, Plaintiff’s Proposed Amended Complaint

seeks to reassert claims that have previously been dismissed. All of the counts that I

dismissed in my previous Memorandum Opinion and Order are reasserted in this

Proposed Amended Complaint. If I were to grant this Motion, Plaintiff would be

reasserting claims that have already been dismissed. A Motion under Rule 15(a) is

not the proper vehicle to seek this relief. If Plaintiff wishes to seek relief from my

order dismissing several of his claims, a Motion brought under Rule 59(e) or 60(b)

would be more appropriate. Permitting Plaintiff to file an amended complaint that

includes claims that have already been dismissed would be futile, and therefore, I

cannot grant this motion under Rule 15(a). See Johnson, 785 F.2d at 509.

      In addition to reasserting already-dismissed claims, Plaintiff raises in his

Proposed Amended Complaint, for the first time, the idea of a class action. In his

“Prayer for Relief” and nowhere else in his Proposed Amended Complaint, Plaintiff

asks the court for “an order certifying the class and appointing Calwell Luce

diTrapano as class counsel.” [ECF No. 20-1, Ex. A, at 9]. Class actions are governed

                                          3
   Case 2:20-cv-00561 Document 22 Filed 01/13/21 Page 4 of 4 PageID #: 223

by Rule 23 of the Federal Rules of Civil Procedure. To properly plead a class action,

Plaintiff must, at a minimum, define the class and plead facts demonstrating

numerosity, commonality, typicality, and adequate representation. See Fed. R. Civ.

P. 23(a)(1)-(4). Plaintiff makes no attempt to do this in the Proposed Amended

Complaint. While adding an additional claim is not atypical for amended complaints,

permitting Plaintiff to amend his complaint to include this prayer for relief would

also be futile. See Johnson, 785 F.2d at 509.

   III.   Conclusion

      For the reasons above, granting Plaintiff leave to file the Proposed Amended

Complaint would be futile and Plaintiff’s Motion [ECF No. 21] is DENIED. The court

DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                        ENTER:      January 13, 2021




                                          4
